Exhibit 10.3

Shareholder’s and Registration Rights Agreement

by and between

Baxter International Inc.

and

Baxalta Incorporated

Dated as of June 30, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I Definitions

  1   

Section 1.01

Definitions

  1   

Section 1.02

Interpretation

  6   

ARTICLE II Registration Rights

  7   

Section 2.01

Registration

  7   

Section 2.02

Piggyback Registrations

  10   

Section 2.03

Registration Procedures

  12   

Section 2.04

Underwritten Offerings or Exchange Offers

  18   

Section 2.05

Registration Rights Agreement with Participating Banks

  19   

Section 2.06

Registration Expenses Paid by Baxalta

  19   

Section 2.07

Indemnification

  19   

Section 2.08

Reporting Requirements; Rule 144

  22   

Section 2.09

Registration Rights Covenant

  22   

ARTICLE III Voting Restrictions

  22   

Section 3.01

Voting of Baxalta Common Stock

  22   

ARTICLE IV Miscellaneous

  23   

Section 4.01

Term

  23   

Section 4.02

Counterparts; Entire Agreement; Corporate Power

  23   

Section 4.03

Disputes

  24   

Section 4.04

Amendment

  24   

Section 4.05

Waiver of Default

  24   

Section 4.06

Successors, Assigns and Transferees

  25   

Section 4.07

Further Assurances

  26   

Section 4.08

Performance

  26   

Section 4.09

Notices

  26   

Section 4.10

Severability

  27   

Section 4.11

No Reliance on Other Party

  27   

Section 4.12

Registrations, Exchanges. etc.

  27   

Section 4.13

Mutual Drafting

  27   

Exhibit A

Form of Agreement to be Bound

 

-i-



--------------------------------------------------------------------------------

SHAREHOLDER’S AND REGISTRATION RIGHTS AGREEMENT

This Shareholder’s and Registration Rights Agreement (this “Agreement”) is made
as of June 30, 2015, by and between Baxter International Inc., a Delaware
corporation (“Baxter”), and Baxalta Incorporated, a Delaware corporation and
wholly owned subsidiary of Baxter (“Baxalta”). Capitalized terms used herein and
not otherwise defined shall have the respective meanings assigned to them in
Section 1.01.

RECITALS

A. Pursuant to the Separation and Distribution Agreement, dated as of June 30,
2015 (the “Separation and Distribution Agreement”), by and between Baxter and
Baxalta, Baxter will distribute more than 80% of the outstanding shares of
common stock, par value $0.01 per share, of Baxalta (the “Common Stock”) to
Baxter’s shareholders (the “Distribution”).

B. Baxter may Sell those shares of Common Stock that are not distributed in the
Distribution (such shares not distributed in the Distribution, the “Retained
Shares”) through one or more transactions, including pursuant to one or more
transactions registered under the Securities Act.

C. Baxalta desires to grant to the Baxter Group the Registration Rights for the
Retained Shares and other Registrable Securities, subject to the terms and
conditions of this Agreement.

D. Baxter Group desires to grant Baxalta a proxy to vote the Retained Shares in
proportion to the votes cast by Baxalta’s other shareholders, subject to the
terms and conditions of this Agreement.

AGREEMENTS

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto hereby agree as follows:

ARTICLE I

Definitions

Section 1.01 Definitions.

As used in this Agreement, the following terms shall have the following
meanings:

“Affiliate” means, when used with respect to a specified Person, a Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such specified Person. As used in
this definition, the term “control” (including with correlative meanings,
“controlled by” and “under common control with”), when used with respect to any
specified Person, means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities or other interests, by
contract, agreement, obligation, indenture, instrument, lease, promise,
arrangement, release, warranty, commitment, undertaking or



--------------------------------------------------------------------------------

otherwise. It is expressly agreed that, from and after the Distribution Date, no
member of the Baxalta Group shall be deemed to be an Affiliate of any member of
the Baxter Group, and no member of the Baxter Group shall be deemed to be an
Affiliate of any member of the Baxalta Group.

“Agreement” has the meaning set forth in the preamble.

“Ancillary Filings” has the meaning set forth in Section 2.03(a)(i).

“Baxalta” has the meaning set forth in the preamble and shall include Baxalta’s
successors by merger, acquisition, reorganization or otherwise.

“Baxalta Group” means Baxalta, each Subsidiary of Baxalta and each Affiliate of
Baxalta (in each case other than any member of the Baxter Group).

“Baxalta Public Sale” has the meaning set forth in Section 2.02(a).

“Baxter” has the meaning set forth in the preamble and shall include Baxter’s
successors by merger, acquisition, reorganization or otherwise.

“Baxter Group” means Baxter, each Subsidiary of Baxter and each Affiliate of
Baxter (in each case other than any member of the Baxalta Group).

“Blackout Notice” has the meaning set forth in Section 2.01(d).

“Blackout Period” has the meaning set forth in Section 2.01(d).

“Board” means the board of directors of Baxalta.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which banking institutions doing business in New York, New York are authorized
or obligated by law or required by executive order to be closed.

“Common Stock” has the meaning set forth in the recitals.

“Debt” means any indebtedness of any member of the Baxter Group, including debt
securities, notes, credit facilities, credit agreements and other debt
instruments, including, in each case, any amounts due thereunder.

“Demand Registration” has the meaning set forth in Section 2.01(a).

“Disadvantageous Condition” has the meaning set forth in Section 2.01(d).

“Dispute” has the meaning set forth in Section 4.03(a).

“Distribution” has the meaning set forth in the recitals.

“Distribution Date” means the date and time at which the Distribution occurs.

 

-2-



--------------------------------------------------------------------------------

“Exchanges” means one or more Public Exchanges or Private Exchanges.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
any successor thereto, and any rules and regulations promulgated thereunder, all
as the same shall be in effect from time to time.

“Exchange Offer” means an exchange offer of Registrable Securities for
outstanding securities of a Holder.

“Governmental Authority” means any nation or government, any state, municipality
or other political subdivision thereof, and any entity, body, agency,
commission, department, board, bureau, court, tribunal or other instrumentality,
whether federal, state, local, domestic, foreign or multinational, exercising
executive, legislative, judicial, regulatory, administrative or other similar
functions of, or pertaining to, government and any executive official thereof.

“Holder” means any member of the Baxter Group, so long as such Person holds any
Registrable Securities, and any Permitted Transferee, so long as such Person
holds any Registrable Securities.

“Indemnifying Party” has the meaning set forth in Section 2.07(c).

“Indemnitee” has the meaning set forth in Section 2.07(c).

“Initiating Holder” has the meaning set forth in Section 2.01(a).

“Limited Transferee” has the meaning set forth in Section 4.06(b).

“Loss” and “Losses” have the meaning set forth in Section 2.07(a).

“Offering Confidential Information” means, with respect to a Piggyback
Registration, (i) Baxalta’s plan to file the relevant Registration Statement and
engage in the offering so registered, (ii) any information regarding the
offering being registered (including the potential timing, price, number of
shares, underwriters or other counterparties, selling stockholders or plan of
distribution) and (iii) any other information (including information contained
in draft supplements or amendments to offering materials) provided to any
Holders by Baxalta (or by third parties) in connection with a Piggyback
Registration; provided, that Offering Confidential Information shall not include
information that (x) was or becomes generally available to the public (including
as a result of the filing of the relevant Registration Statement) other than as
a result of a disclosure by any Holder, (y) was or becomes available to any
Holder from a source not bound by any confidentiality agreement with Baxalta or
(z) was otherwise in such Holder’s possession prior to it being furnished to
such Holder by Baxalta or on Baxalta’s behalf.

“Other Holders” has the meaning set forth in Section 2.01(f).

“Participating Banks” means such investment banks or other Persons that are not
part of the Baxter Group that engage in any Exchange with one or more members of
the Baxter Group.

 

-3-



--------------------------------------------------------------------------------

“Permitted Transferee” means any Transferee, any Subsequent Transferee and, for
the limited purposes set forth in Section 4.06(b), any Limited Transferee.

“Person” means an individual, a general or limited partnership, a corporation, a
trust, a joint venture, an unincorporated organization, a limited liability
entity, any other entity and any Governmental Authority.

“Piggyback Registration” has the meaning set forth in Section 2.02(a).

“Private Exchange” means a private exchange pursuant to which one or more
members of the Baxter Group shall Sell some or all of their Registrable
Securities to one or more Participating Banks in exchange, directly or
indirectly, for any equity interest of Baxter or the satisfaction of Debt, in a
transaction or series of transactions not required to be registered under the
Securities Act.

“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus, including post-effective
amendments, and all other material incorporated by reference in such prospectus.

“Public Exchange” means a public exchange pursuant to which one or more members
of the Baxter Group shall Sell some or all of their Registrable Securities to
one or more Participating Banks in exchange, directly or indirectly, for any
equity interest of Baxter or the satisfaction of Debt, in a transaction or
series of transactions registered under the Securities Act.

“Registrable Securities” means the Retained Shares and any shares of Common
Stock or other securities issued with respect to, in exchange for, or in
replacement of such Retained Shares; provided that the term “Registrable
Securities” excludes any security (i) the offering and Sale of which has been
effectively registered under the Securities Act and which has been Sold in
accordance with a Registration Statement, (ii) that has been Sold by a Holder in
a transaction or transactions exempt from the registration and prospectus
delivery requirements of the Securities Act under Section 4(1) thereof
(including transactions pursuant to Rule 144) such that the further Sale of such
securities by the transferee or assignee is not restricted under the Securities
Act or (iii) that has been Sold by a Holder in a transaction in which such
Holder’s rights under this Agreement are not, or cannot be, assigned.

“Registration” means a registration with the SEC of the offer and Sale to the
public of any Registrable Securities under a Registration Statement. The terms
“Register” and “Registering” shall have correlative meanings.

“Registration Expenses” means all expenses incident to the Baxalta Group’s
performance of or compliance with this Agreement, including all
(i) registration, qualification and filing fees, (ii) fees and expenses of
compliance with securities or blue sky laws (including reasonable fees and
disbursements of counsel in connection with blue sky qualifications within the
United States of any Registrable Securities being registered), (iii) printing
expenses, messenger, telephone and delivery expenses, (iv) internal expenses of
Baxalta Group (including all salaries and expenses of employees of members of
Baxalta Group performing legal or accounting duties), (v) fees and disbursements
of counsel for Baxalta and customary fees and expenses for independent certified
public accountants retained by the Baxalta Group (including the expenses of any
comfort letters

 

-4-



--------------------------------------------------------------------------------

or costs associated with the delivery by Baxalta Group members’ independent
certified public accountants of comfort letters customarily requested by
underwriters) and (vi) fees and expenses of listing any Registrable Securities
on any securities exchange on which the shares of Common Stock are then listed
and Financial Industry Regulatory Authority registration and filing fees; but
excluding any fees or disbursements of any Holder, all expenses incurred in
connection with the printing, mailing and delivering of copies of any
Registration Statement, any Prospectus, any other offering documents and any
amendments and supplements thereto to any underwriters and dealers; any
underwriting discounts, fees or commissions attributable to the offer and Sale
of any Registrable Securities, any fees and expenses of the underwriters or
dealer managers, the cost of preparing, printing or producing any agreements
among underwriters, underwriting agreements and blue sky or legal investment
memoranda, any selling agreements and any other similar documents in connection
with the offering, Sale, distribution or delivery of the Registrable Securities
or other shares of Common Stock to be Sold, including any fees of counsel for
any underwriters in connection with the qualification of the Registrable
Securities or other shares of Common Stock to be Sold for offering and Sale or
distribution under state securities laws, any stock transfer taxes,
out-of-pocket costs and expenses relating to any investor presentations on any
“road show” presentations undertaken in connection with marketing of the
Registrable Securities and any fees and expenses of any counsel to the Holder or
the underwriters or dealer managers.

“Registration Period” has the meaning set forth in Section 2.01(c).

“Registration Rights” means the rights of the Holders to cause Baxalta to
Register Registrable Securities pursuant to Article II.

“Registration Statement” means any registration statement of Baxalta filed with,
or as the context permits to be filed with, the SEC under the rules and
regulations promulgated under the Securities Act, including the related
Prospectus, amendments and supplements to such registration statement, including
post-effective amendments, and all exhibits and all material incorporated by
reference into such registration statement. For the avoidance of doubt, it is
acknowledged and agreed that such Registration Statement may be on any form that
shall be applicable, including Form S-1, Form S-3 or Form S-4 and may be a Shelf
Registration Statement.

“Retained Shares” has the meaning set forth in the recitals.

“Sale” means the direct or indirect transfer, sale, assignment or other
disposition of a security. The terms “Sell” and “Sold” shall have correlative
meanings.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.

“Separation and Distribution Agreement” has the meaning set forth in the
recitals.

 

-5-



--------------------------------------------------------------------------------

“Shelf Registration Statement” means a Registration Statement of Baxalta for an
offering of Registrable Securities to be made on a delayed or continuous basis
pursuant to Rule 415 under the Securities Act (or similar provisions then in
effect).

“Subsequent Transferee” has the meaning set forth in Section 4.06(b).

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, joint venture or partnership of which such Person
(i) beneficially owns, either directly or indirectly, more than fifty percent
(50%) of (x) the total combined voting power of all classes of voting securities
of such Person, (y) the total combined equity interests or (z) the capital or
profit interests, in the case of a partnership, or (ii) otherwise has the power
to vote, either directly or indirectly, sufficient securities to elect a
majority of the board of directors or similar governing body.

“Transferee” has the meaning set forth in Section 4.06(b).

“Underwritten Offering” means a Registration in which Registrable Securities are
Sold to an underwriter or underwriters on a firm commitment basis for reoffering
to the public.

Section 1.02 Interpretation.

In this Agreement, unless the context clearly indicates otherwise:

(a) words used in the singular include the plural, and words used in the plural
include the singular;

(b) references to any Person include such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by this
Agreement, and a reference to such Person’s “Affiliates” or “Subsidiaries” shall
be deemed to mean such Person’s Affiliates or Subsidiaries, as applicable,
following the Distribution;

(c) any reference to any gender includes the other gender and the neuter;

(d) the words “include,” “includes” and “including” shall be deemed to be
followed by the words “without limitation”;

(e) the words “shall” and “will” are used interchangeably and have the same
meaning;

(f) the word “or” shall have the inclusive meaning represented by the phrase
“and/or”;

(g) any reference to any Article, Section, Exhibit or Schedule means such
Article or Section of, or such Exhibit or Schedule to, this Agreement, as the
case may be, and references in any Section or definition to any clause means
such clause of such Section or definition;

 

-6-



--------------------------------------------------------------------------------

(h) the words “herein,” “hereunder,” “hereof,” “hereto” and words of similar
import shall be deemed references to this Agreement as a whole and not to any
particular Section or other provision of this Agreement;

(i) any reference to any agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and by this
Agreement;

(j) any reference to any law (including statutes and ordinances) means such law
(including all rules and regulations promulgated thereunder) as amended,
modified, codified or reenacted, in whole or in part, and in effect at the time
of determining compliance or applicability;

(k) relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding” and “through” means “through and
including”;

(l) the table of contents and titles to Articles and headings of Sections
contained in this Agreement have been inserted for convenience of reference only
and shall not be deemed to be a part of or to affect the meaning or
interpretation of this Agreement;

(m) any portion of this Agreement obligating a party to take any action or
refrain from taking any action, as the case may be, shall mean that such party
shall also be obligated to cause its relevant Subsidiaries to take such action
or refrain from taking such action, as the case may be;

(n) the language of this Agreement shall be deemed to be the language the
parties hereto have chosen to express their mutual intent, and no rule of strict
construction shall be applied against any party; and

(o) except as otherwise indicated, all periods of time referred to herein shall
include all Saturdays, Sundays and holidays; provided, however that if the date
to perform the act or give any notice with respect to this Agreement shall fall
on a day other than a Business Day, such act or notice may be performed or given
timely if performed or given on the next succeeding Business Day.

ARTICLE II

Registration Rights

Section 2.01 Registration.

(a) Prior to the fifth anniversary of the Distribution Date, any Holder(s) of
10% or more of the then outstanding Registrable Securities (and any Holders
acting together which collectively hold 10% or more of the then outstanding
Registrable Securities) (collectively, the “Initiating Holder”; provided that
the 10% ownership threshold shall not apply to any Holder that is a member of
the Baxter Group) shall have the right to request that Baxalta file a
Registration Statement, on behalf of itself or, in the case of the Baxter Group,
on behalf of the Participating Banks, with the SEC on the appropriate
registration form for all or part of the Registrable Securities held

 

-7-



--------------------------------------------------------------------------------

by such Initiating Holder, by delivering a written request thereof to Baxalta
specifying the number of shares of Registrable Securities such Initiating Holder
wishes to register (a “Demand Registration”). Baxalta shall (i) within five days
of the receipt of a Demand Registration, give written notice of such Demand
Registration to all Holders of Registrable Securities, (ii) use its reasonable
best efforts to prepare and file the Registration Statement as expeditiously as
possible but in any event within 30 days of such request, and (iii) use its
reasonable best efforts to cause the Registration Statement to become effective
in respect of each Demand Registration in accordance with the intended method of
distribution set forth in the written request delivered by the Initiating
Holder. Baxalta shall include in such Registration all Registrable Securities
with respect to which Baxalta receives, within the 10 days immediately following
the receipt by the Holder(s) of such notice from Baxalta, a request for
inclusion in the Registration from the Holder(s) thereof. Each such request from
a Holder of Registrable Securities for inclusion in the Registration shall also
specify the aggregate amount of Registrable Securities proposed to be
Registered. The Initiating Holder may request that the Registration Statement be
on any appropriate form, including Form S-4 in the case of an Exchange Offer or
a Shelf Registration Statement, and Baxalta shall effect the Registration on the
form so requested.

(b) The Holder(s) may collectively make a total of five Demand Registration
requests pursuant to Section 2.01(a) (including any exercise of rights to Demand
Registration transferred pursuant to Section 4.06 and including any exercise of
rights to Demand Registration made pursuant to any registration rights agreement
entered into pursuant to Section 2.05); provided that the Holder(s) may not make
more than two Demand Registration requests in any 365-day period. In addition,
and notwithstanding anything to the contrary, the Baxter Group shall be
permitted on a one-time basis to engage in up to four Private Exchanges within
any nine-month period during the first twenty-four months following the date
hereof, and all Demand Registration requests made by the Participating Banks in
such Private Exchanges pursuant to one or more registration rights agreements
with Baxalta pursuant to Section 2.05 shall collectively count only as one
Demand Registration request (with such request date deemed to be the date of the
first of the requests made pursuant to the applicable Private Exchanges) for
purposes of the limitation on the number of Demand Registration requests set
forth in the first sentence of this Section 2.01(b) (it being understood that
the Baxter Group shall be permitted to engage in additional Private Exchanges
outside such nine-month period, but each Demand Registration request by the
Participating Banks for such Private Exchange pursuant to its registration
rights agreement with Baxalta pursuant to Section 2.05 shall count as an
additional Demand Registration request for purposes of the limitation on the
number of Demand Registration requests set forth in the first sentence of this
Section 2.01(b)).

(c) Baxalta shall be deemed to have effected a Registration for purposes of this
Section 2.01 if the Registration Statement is declared effective by the SEC or
becomes effective upon filing with the SEC and remains effective until the
earlier of (i) the date when all Registrable Securities thereunder have been
Sold and (ii) 60 days from the effective date of the Registration Statement (or
from the date the applicable Prospectus is filed with the SEC if Baxalta is
satisfying a request for a Demand Registration by filing a Prospectus under an
effective Shelf Registration Statement) (the “Registration Period”). No
Registration shall be deemed to have been effective if the conditions to closing
specified in the underwriting agreement or dealer manager agreement, if any,
entered into in connection with such Registration are not satisfied by reason of
a wrongful act, misrepresentation or breach of such

 

-8-



--------------------------------------------------------------------------------

applicable underwriting agreement or dealer manager agreement by any member of
the Baxalta Group. If during the Registration Period, such Registration is
interfered with by any stop order, injunction or other order or requirement of
the SEC or other Governmental Authority or the need to update or supplement the
Registration Statement, the Registration Period shall be extended on a
day-for-day basis for any period in which the Holders) is unable to complete an
offering as a result of such stop order, injunction or other order or
requirement of the SEC or other Governmental Authority.

(d) With respect to any Registration Statement, whether filed or to be filed
pursuant to this Agreement, if Baxalta shall reasonably determine, upon the
advice of legal counsel, that maintaining the effectiveness of such Registration
Statement or filing an amendment or supplement thereto (or, if no Registration
Statement has yet been filed, filing such a Registration Statement) would
require the public disclosure of material nonpublic information concerning any
transaction or negotiations involving Baxalta or any of its consolidated
Subsidiaries that would materially interfere with such transaction or
negotiations (a “Disadvantageous Condition”), Baxalta may, for the shortest
period reasonably practicable, and in any event for not more than 30 consecutive
calendar days (a “Blackout Period”), notify the Holders whose offers and Sales
of Registrable Securities are covered (or to be covered) by such Registration
Statement (a “Blackout Notice”) that such Registration Statement is unavailable
for use (or will not be filed as requested). Upon the receipt of any such
Blackout Notice, the Holders shall forthwith discontinue use of the Prospectus
contained in any effective Registration Statement; provided, that, if at the
time of receipt of such Blackout Notice any Holder shall have Sold its
Registrable Securities (or have signed a firm commitment underwriting agreement
with respect to the purchase of such shares) and the Disadvantageous Condition
is not of a nature that would require a post-effective amendment to the
Registration Statement, then Baxalta shall use its commercially reasonable
efforts to take such action as to eliminate any restriction imposed by federal
securities laws on the timely delivery of such Registrable Securities. When any
Disadvantageous Condition as to which a Blackout Notice has been previously
delivered shall cease to exist, Baxalta shall as promptly as reasonably
practicable notify the Holders and take such actions in respect of such
Registration Statement as are otherwise required by this Agreement. The
effectiveness period for any Demand Registration for which Baxalta has given
notice of a Blackout Period shall be increased by the length of time of such
Blackout Period. Baxalta shall not impose, in any 365-day period, Blackout
Periods lasting, in the aggregate, in excess of 60 calendar days. If Baxalta
declares a Blackout Period with respect to a Demand Registration for a
Registration Statement that has not yet been declared effective, (i) the Holders
may by notice to Baxalta withdraw the related Demand Registration request
without such Demand Registration request counting against the number of Demand
Registration requests permitted to be made under Section 2.01(b) and (ii) the
Holders shall not be responsible for any of Baxalta’s related Registration
Expenses.

(e) If the Initiating Holder so indicates at the time of its request pursuant to
Section 2.01(a), such offering of Registrable Securities shall be in the form of
an Underwritten Offering or an Exchange Offer, and Baxalta shall include such
information in the written notice to the Holders required under Section 2.01(a).
In the event that the Initiating Holder intends to Sell the Registrable
Securities by means of an Underwritten Offering or Exchange Offer, the right of
any Holder to include Registrable Securities in such registration shall be
conditioned upon such Holder’s participation in such Underwritten Offering or
Exchange Offer and the

 

-9-



--------------------------------------------------------------------------------

inclusion of such Holder’s Registrable Securities in the Underwritten Offering
or the Exchange Offer to the extent provided herein. The Holders of a majority
of the outstanding Registrable Securities being included in any Underwritten
Offering or Exchange Offer shall select the underwriter(s) in the case of an
Underwritten Offering or the dealer manager(s) in the case of an Exchange Offer,
provided that such underwriter(s) or dealer manager(s) are reasonably acceptable
to Baxalta. Baxalta shall be entitled to designate counsel for such
underwriter(s) or dealer manager(s) (subject to their approval), provided that
such designated underwriters’ counsel shall be a firm of national reputation
representing underwriters or dealer managers in capital markets transactions.

(f) If the managing underwriter or underwriters of a proposed Underwritten
Offering of Registrable Securities included in a Registration pursuant to this
Section 2.01 inform(s) in writing the Holders participating in such Registration
that, in its or their opinion, the number of securities requested to be included
in such Registration exceeds the number that can be Sold in such offering
without being likely to have a significant adverse effect on the price, timing
or distribution of the securities offered or the market for the securities
offered, the number of Registrable Securities to be included in such
Registration shall be reduced to the maximum number recommended by the managing
underwriter or underwriter and allocated pro rata among the Holders, including
the Initiating Holder, in proportion to the number of Registrable Securities
each Holder has requested to be included in such Registration; provided, that
the Initiating Holder may notify Baxalta in writing that the Registration
Statement shall be abandoned or withdrawn, in which event Baxalta shall abandon
or withdraw such Registration Statement. In the event the Initiating Holder
notifies Baxalta that such Registration Statement shall be abandoned or
withdrawn, such Holder shall not be deemed to have requested a Demand
Registration pursuant to Section 2.01(a), and Baxalta shall not be deemed to
have effected a Demand Registration pursuant to Section 2.01(b). If the amount
of Registrable Securities to be underwritten has not been limited in accordance
with the first sentence of this Section 2.01(f), Baxalta and the holders of
Common Stock or, if the Registrable Securities include securities other than
Common Stock, the holders of securities of the same class of those securities
included in the Registrable Securities, in each case, other than the Holders
(“Other Holders”), may include such securities for their own account or for the
account of Other Holders in such Registration if the underwriter(s) so agree and
to the extent that, in the opinion of such underwriter(s), the inclusion of such
additional amount will not adversely affect the offering of the Registrable
Securities included in such Registration.

Section 2.02 Piggyback Registrations.

(a) Prior to the earlier to occur of the fifth anniversary of the Distribution
Date or the date on which the Registrable Securities then held by the Holder(s)
represents less than 1% of Baxalta’s then-issued and outstanding Common Stock
(or, if the Registrable Securities include securities other than Common Stock,
less than 1% of Baxalta’s then-issued and outstanding securities of the same
class as the securities included in the Registrable Securities), if Baxalta
proposes to file a Registration Statement (other than a Shelf Registration) or a
Prospectus supplement filed pursuant to a Shelf Registration Statement under the
Securities Act with respect to any offering of such securities for its own
account and/or for the account of any Other Holders (other than (i) a
Registration under Section 2.01, (ii) a Registration pursuant to a Registration
Statement on Form S-8 or Form S-4 or similar form that relates to a transaction
subject to Rule

 

-10-



--------------------------------------------------------------------------------

145 under the Securities Act, (iii) any form that does not include substantially
the same information, other than information relating to the selling holders or
their plan of distribution, as would be required to be included in a
Registration Statement covering the sale of the Registrable Securities, (iv) in
connection with any dividend reinvestment or similar plan, (v) for the sole
purpose of offering securities to another entity or its security holders in
connection with the acquisition of assets or securities of such entity or any
similar transaction or (vi) a Registration in which the only Common Stock being
registered is Common Stock issuable upon conversion of debt securities that are
also being registered) (a “Baxalta Public Sale”), then, as soon as practicable,
but in any event not less than 15 days prior to the proposed date of filing such
Registration Statement, Baxalta shall give written notice of such proposed
filing to each Holder, and such notice shall offer such Holders the opportunity
to Register under such Registration Statement such number of Registrable
Securities as each such Holder may request in writing (a “Piggyback
Registration”). Subject to Section 2.02(b) and Section 2.02(c), Baxalta shall
use its commercially reasonable efforts to include in a Registration Statement
with respect to a Baxalta Public Sale all Registrable Securities that are
requested to be included therein within five Business Days after the receipt of
any such notice; provided, however, that if, at any time after giving written
notice of its intention to Register any securities and prior to the effective
date of the Registration Statement filed in connection with such Registration,
Baxalta shall determine for any reason not to Register or to delay Registration
of the Baxalta Public Sale, Baxalta may, at its election, give written notice of
such determination to each such Holder and, thereupon, (x) in the case of a
determination not to Register, shall be relieved of its obligation to Register
any Registrable Securities in connection with such Registration, without
prejudice, however, to the rights of any Holder to request that such
Registration be effected as a Demand Registration under Section 2.01 and (y) in
the case of a determination to delay Registration, shall be permitted to delay
Registering any Registrable Securities for the same period as the delay in
Registering such other shares of Common Stock in the Baxalta Public Sale. No
Registration effected under this Section 2.02 shall relieve Baxalta of its
obligation to effect any Demand Registration under Section 2.01. For purposes of
clarification, Baxalta’s filing of a Shelf Registration Statement shall not be
deemed to be a Baxalta Public Sale; provided, however, that any prospectus
supplement filed pursuant to a Shelf Registration Statement with respect to an
offering of Baxalta’s Common Stock for its own account and/or for the account of
any other Persons will be a Baxalta Public Sale unless such offering qualifies
for an exemption from the Baxalta Public Sale definition in this
Section 2.02(a).

(b) In the case of any Underwritten Offering, each Holder shall have the right
to withdraw such Holder’s request for inclusion of its Registrable Securities in
such Underwritten Offering pursuant to Section 2.02(a) at any time prior to the
execution of an underwriting agreement with respect thereto by giving written
notice to Baxalta of such Holder’s request to withdraw and, subject to the
preceding clause, each Holder shall be permitted to withdraw all or part of such
Holder’s Registrable Securities from a Piggyback Registration at any time prior
to the effective date thereof.

(c) If the managing underwriter or underwriters of any proposed Underwritten
Offering of a class of Registrable Securities included in a Piggyback
Registration informs Baxalta and each Holder in writing that, in its or their
opinion, the number of securities of such class that such Holder and any other
Persons intend to include in such offering exceeds the number that can be Sold
in such offering without being likely to have an adverse effect on the

 

-11-



--------------------------------------------------------------------------------

price, timing or distribution of the securities offered or the market for the
securities offered, then the securities to be included in such Registration
shall be (i) first, all securities of Baxalta and any other Persons (other than
Baxalta’s executive officers and directors) for whom Baxalta is effecting the
Registration, as the case may be, proposes to Sell, (ii) second, the number, if
any, of Registrable Securities of such class that, in the opinion of such
managing underwriter or underwriters, can be Sold without having such adverse
effect, with such number to be allocated pro rata among the Holders that have
requested to participate in such Registration based on the relative number of
Registrable Securities of such class requested by such Holder to be included in
such Sale, (iii) third, the number of securities of executive officers and
directors of Baxalta for whom Baxalta is effecting the Registration, as the case
may be, with such number to be allocated pro rata among the executive officers
and directors and (iv) fourth, any other securities eligible for inclusion in
such Registration, allocated among the holders of such securities in such
proportion as Baxalta and those holders may agree.

(d) After a Holder has been notified of its opportunity to include Registrable
Securities in a Piggyback Registration, such Holder (i) shall treat the Offering
Confidential Information as confidential information, (ii) shall not use any
Offering Confidential Information for any purpose other than to evaluate whether
to include its Registrable Securities (or other shares of Common Stock) in such
Piggyback Registration and (iii) shall not disclose any Offering Confidential
Information to any Person other than such of its agents, employees, advisors and
counsel as have a need to know such Offering Confidential Information, and to
cause such agents, employees, advisors and counsel to comply with the
requirements of this Section 2.02(d); provided, that any such Holder may
disclose Offering Confidential Information if such disclosure is required by
legal process, but such Holder shall cooperate with Baxalta to limit the extent
of such disclosure through protective order or otherwise, and to seek
confidential treatment of the Offering Confidential Information.

Section 2.03 Registration Procedures.

(a) In connection with Baxalta’s Registration obligations under Section 2.01 and
Section 2.02, Baxalta shall use its reasonable best efforts to effect such
Registration to permit the offer and Sale of such Registrable Securities in
accordance with the intended method or methods of distribution thereof as
expeditiously as reasonably practicable, and in connection therewith, Baxalta
shall, and shall cause the members of the Baxalta Group to:

(i) prepare and file the required Registration Statement, including all exhibits
and financial statements and, in the case of an Exchange Offer, any document
required under Rule 425 or Rule 165 with respect to such Exchange Offer
(collectively, the “Ancillary Filings”) required under the Securities Act to be
filed therewith, and before filing with the SEC a Registration Statement or
Prospectus, or any amendments or supplements thereto, (A) furnish to the
underwriters or dealer managers, if any, and to the Holders, copies of all
documents prepared to be filed, which documents shall be subject to the review
and comment of such underwriters or dealer managers and such Holders and their
respective counsel, and provide such underwriters or dealers managers, if any,
and such Holders and their respective counsel reasonable time to review and
comment thereon and (B) not file with the SEC any Registration Statement or
Prospectus or amendments or supplements thereto or any Ancillary Filing to which
the Holders or the underwriters or dealer managers, if any, shall reasonably
object;

 

-12-



--------------------------------------------------------------------------------

(ii) prepare and file with the SEC such amendments and post-effective amendments
to such Registration Statement and supplements to the Prospectus and any
Ancillary Filing as may be reasonably requested by the participating Holders;

(iii) promptly notify the participating Holders and the managing underwriters or
dealer managers, if any, and, if requested, confirm such advice in writing and
provide copies of the relevant documents, as soon as reasonably practicable
after notice thereof is received by any member of the Baxalta Group (A) when the
applicable Registration Statement or any amendment thereto has been filed or
becomes effective, the applicable Prospectus or any amendment or supplement to
such Prospectus has been filed, or any Ancillary Filing has been filed, (B) of
any comments (written or oral) by the SEC or any request (written or oral) by
the SEC or any other Governmental Authority for amendments or supplements to
such Registration Statement, such Prospectus or any Ancillary Filing, or for any
additional information, (C) of the issuance by the SEC of any stop order
suspending the effectiveness of such Registration Statement, any order
preventing or suspending the use of any preliminary or final Prospectus or any
Ancillary Filing, or the initiation or threatening of any proceedings for such
purposes, (D) if, at any time, the representations and warranties (written or
oral) in any applicable underwriting agreement or dealer manager agreement cease
to be true and correct in all material respects and (E) of the receipt by any
member of the Baxalta Group of any notification with respect to the suspension
of the qualification of the Registrable Securities for offering or Sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose;

(iv) (A) promptly notify each participating Holder and the managing
underwriter(s) or dealer manager(s), if any, when Baxalta becomes aware of the
occurrence of any event as a result of which the applicable Registration
Statement, the Prospectus included in such Registration Statement (as then in
effect) or any Ancillary Filing contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statements therein (in
the case of such Prospectus and any preliminary Prospectus, in light of the
circumstances under which they were made) not misleading, or if for any other
reason it shall be necessary during such time period to amend or supplement such
Registration Statement, Prospectus or any Ancillary Filing in order to comply
with the Securities Act, and (B) in either case, as promptly as reasonably
practicable thereafter, prepare and file with the SEC, and furnish without
charge to each participating Holder and the underwriter(s) or dealer manager(s),
if any, an amendment or supplement to such Registration Statement, Prospectus or
Ancillary Filing that will correct such statement or omission or effect such
compliance;

(v) use its reasonable best efforts to prevent or obtain the withdrawal of any
stop order or other order suspending the use of any preliminary or final
Prospectus;

 

-13-



--------------------------------------------------------------------------------

(vi) promptly (A) incorporate in a Prospectus supplement or post-effective
amendment such information as the managing underwriter(s) or dealer manager(s),
if any, and the Holders agree should be included therein relating to the plan of
distribution with respect to such Registrable Securities and (B) make all
required filings of such Prospectus supplement or post-effective amendment as
soon as reasonably practicable after being notified of the matters to be
incorporated in such Prospectus supplement or post-effective amendment;

(vii) furnish to each participating Holder and each underwriter or dealer
manager, if any, without charge, as many conformed copies as such Holder or
underwriter or dealer manager may reasonably request of the applicable
Registration Statement and any amendment or post-effective amendment thereto,
including financial statements and schedules, but excluding all documents and
exhibits (i) incorporated therein by reference or (ii) that are available via
the SEC’s EDGAR system;

(viii) deliver to each participating Holder and each underwriter or dealer
manager, if any, without charge, as many copies of the applicable Prospectus
(including each preliminary Prospectus) and any amendment or supplement thereto
as such Holder or underwriter or dealer manager may reasonably request (it being
understood that Baxalta consents to the use of such Prospectus or any amendment
or supplement thereto by each participating Holder and the underwriter(s) or
dealer manager(s), if any, in connection with the offering and Sale of the
Registrable Securities covered by such Prospectus or any amendment or supplement
thereto) and such other documents as such participating Holder or underwriter or
dealer manager may reasonably request in order to facilitate the Sale of the
Registrable Securities by such Holder or underwriter or dealer manager;

(ix) on or prior to the date on which the applicable Registration Statement is
declared effective or becomes effective, use its reasonable best efforts to
register or qualify, and cooperate with each participating Holder, the managing
underwriter(s) or dealer manager(s), if any, and their respective counsel, in
connection with the registration or qualification of, such Registrable
Securities for offer and Sale under the securities or “blue sky” laws of each
state and other jurisdiction of the United States as any participating Holder or
managing underwriter(s) or dealer manager(s), if any, or their respective
counsel reasonably request, and in any foreign jurisdiction mutually agreeable
to Baxalta and the participating Holders, and do any and all other acts or
things reasonably necessary or advisable to keep such registration or
qualification in effect for so long as such Registration Statement remains in
effect and so as to permit the continuance of offers and Sales and dealings in
such jurisdictions for so long as may be necessary to complete the distribution
of the Registrable Securities covered by the Registration Statement; provided
that Baxalta will not be required to qualify generally to do business in any
jurisdiction where it is not then so qualified, to take any action which would
subject it to taxation or general service of process in any such jurisdiction
where it is not then so subject or conform its capitalization or the composition
of its assets at the time to the securities or blue sky laws of any such
jurisdiction;

(x) in connection with any Sale of Registrable Securities that will result in
such securities no longer being Registrable Securities, cooperate with each
participating Holder and the managing underwriter(s) or dealer manager(s), if
any, to (A) facilitate the

 

-14-



--------------------------------------------------------------------------------

timely preparation and delivery of certificates representing Registrable
Securities to be Sold and not bearing any restrictive Securities Act legends and
(B) register such Registrable Securities in such denominations and such names as
such participating Holder or the underwriter(s) or dealer manager(s), if any,
may request at least two Business Days prior to such Sale of Registrable
Securities; provided that Baxalta may satisfy its obligations hereunder without
issuing physical stock certificates through the use of the Depository Trust
Company’s Direct Registration System;

(xi) cooperate and assist in any filings required to be made with the Financial
Industry Regulatory Authority and each securities exchange, if any, on which any
of Baxalta’s securities are then listed or quoted and on each inter-dealer
quotation system on which any of Baxalta’s securities are then quoted, and in
the performance of any due diligence investigation by any underwriter or dealer
manager (including any “qualified independent underwriter”) that is required to
be retained in accordance with the rules and regulations of each such exchange,
and use its reasonable best efforts to cause the Registrable Securities covered
by the applicable Registration Statement to be registered with or approved by
such other Governmental Authorities as may be necessary to enable the seller or
sellers thereof or the underwriter(s) or dealer manager(s), if any, to
consummate the Sale of such Registrable Securities;

(xii) not later than the effective date of the applicable Registration
Statement, provide a CUSIP number for all Registrable Securities and provide the
applicable transfer agent with printed certificates for the Registrable
Securities which are in a form eligible for deposit with the Depository Trust
Company; provided, that Baxalta may satisfy its obligations hereunder without
issuing physical stock certificates through the use of the Depository Trust
Company’s Direct Registration System;

(xiii) obtain for delivery to and addressed to each participating Holder and to
the underwriter(s) or dealer manager(s), if any, opinions from the general
counsel or deputy general counsel for Baxalta, in each case dated the effective
date of the Registration Statement or, in the event of an Underwritten Offering,
the date of the closing under the underwriting agreement or, in the event of an
Exchange Offer, the date of the closing under the dealer manager agreement or
similar agreement or otherwise, and in each such case in customary form and
content for the type of Underwritten Offering or Exchange Offer, as applicable;

(xiv) in the case of an Underwritten Offering or Exchange Offer, obtain for
delivery to and addressed to Baxalta and the managing underwriter(s) or dealer
manager(s), if any, and, to the extent requested, each participating Holder, a
cold comfort letter from Baxalta’s independent registered public accounting firm
in customary form and content for the type of Underwritten Offering or Exchange
Offer, dated the date of execution of the underwriting agreement or dealer
manager agreement or, if none, the date of commencement of the Exchange Offer,
and brought down to the closing, whether under the underwriting agreement or
dealer manager agreement, if applicable, or otherwise;

 

-15-



--------------------------------------------------------------------------------

(xv) in the case of an Exchange Offer that does not involve a dealer manager,
provide to each participating Holder such customary written representations and
warranties or other covenants or agreements as may be requested by any
participating Holder comparable to those that would be included in an
underwriting or dealer manager agreement;

(xvi) use its reasonable best efforts to comply with all applicable rules and
regulations of the SEC and make generally available to its security holders, as
soon as reasonably practicable, but in any event no later than 90 days, after
the end of the 12-month period beginning with the first day of Baxalta’s first
quarter commencing after the effective date of the applicable Registration
Statement, an earnings statement satisfying the provisions of Section 11(a) of
the Securities Act and covering the period of at least 12 months, but not more
than 18 months, beginning with the first month after the effective date of the
Registration Statement;

(xvii) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by the applicable Registration Statement from and
after a date not later than the effective date of such Registration Statement;

(xviii) cause all Registrable Securities covered by the applicable Registration
Statement to be listed on each securities exchange on which any of Baxalta’s
securities are then listed or quoted and on each inter-dealer quotation system
on which any of Baxalta’s securities are then quoted;

(xix) provide (A) each Holder participating in the Registration, (B) the
underwriters (which term, for purposes of this Agreement, shall include any
Person deemed to be an underwriter within the meaning of Section 2(11) of the
Securities Act), if any, of the Registrable Securities to be registered, (C) the
Sale or placement agent therefor, if any, (D) the dealer manager therefor, if
any, (E) counsel for such Holder, underwriters, agent, or dealer manager and
(F) any attorney, accountant or other agent or representative retained by such
Holder or any such underwriter or dealer manager, as selected by such Holder, in
each case, the opportunity to participate in the preparation of such
Registration Statement, each Prospectus included therein or filed with the SEC,
and each amendment or supplement thereto; and for a reasonable period prior to
the filing of such Registration Statement, upon execution of a customary
confidentiality agreement, make available for inspection upon reasonable notice
at reasonable times and for reasonable periods, by the parties referred to in
clauses (A) through (F) above, all pertinent financial and other records,
pertinent corporate and other documents and properties of the Baxalta Group that
are available to Baxalta, and cause all of the Baxalta Group’s officers,
directors and employees and the independent public accountants who have
certified its financial statements to make themselves available at reasonable
times and for reasonable periods to discuss the business of Baxalta and to
supply all information available to Baxalta reasonably requested by any such
Person in connection with such Registration Statement as shall be necessary to
enable them to exercise their due diligence or other responsibility, subject to
the foregoing; provided, that in no event shall any member of the Baxalta Group
be required to make available any information which the Board determines in good
faith to be competitively sensitive or confidential.

 

-16-



--------------------------------------------------------------------------------

The recipients of such information shall coordinate with one another so that the
inspection permitted hereunder will not unnecessarily interfere with the Baxalta
Group’s conduct of business. Each Holder agrees that information obtained by it
as a result of such inspections shall be deemed confidential and shall not be
used by it as the basis for any market transactions in the securities of Baxalta
or its Affiliates unless and until such information is made generally available
to the public by Baxalta or such Affiliate or for any reason not related to the
Registration of Registrable Securities;

(xx) in the case of an Underwritten Offering or Exchange Offer registering 25%
or more of the Retained Shares, cause the senior executive officers of Baxalta
to participate at reasonable times and for reasonable periods in the customary
“road show” presentations that may be reasonably requested by the managing
underwriter(s) or dealer manager(s), if any, and otherwise to facilitate,
cooperate with, and participate in each proposed offering contemplated herein
and customary selling efforts related thereto, except to the extent that such
participation materially interferes with the management of Baxalta’s business;
provided that the effectiveness period for any Demand Registration shall be
increased on a day-for-day basis by the period of time that management cannot
participate;

(xxi) comply with all requirements of the Securities Act, Exchange Act and other
applicable laws, rules and regulations, as well as all applicable stock exchange
rules; and

(xxii) take all other customary steps reasonably necessary or advisable to
effect the Registration and distribution of the Registrable Securities
contemplated hereby.

(b) As a condition precedent to any Registration hereunder, Baxalta may require
each Holder as to which any Registration is being effected to furnish to Baxalta
such information regarding the distribution of such securities and such other
information relating to such Holder, its ownership of Registrable Securities and
other matters as Baxalta may from time to time reasonably request in writing.
Each such Holder agrees to furnish such information to Baxalta and to cooperate
with Baxalta as reasonably necessary to enable Baxalta to comply with the
provisions of this Agreement.

(c) Each Holder shall, as promptly as reasonably practicable, notify Baxalta, at
any time when a Prospectus is required to be delivered (or deemed delivered)
under the Securities Act, of the occurrence of an event, of which such Holder
has knowledge, relating to such Holder or its Sale of Registrable Securities
thereunder requiring the preparation of a supplement or amendment to such
Prospectus so that, as thereafter delivered (or deemed delivered) to the
purchasers of such Registrable Securities, such Prospectus will not contain an
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they are made, not misleading.

 

-17-



--------------------------------------------------------------------------------

(d) Baxter agrees (on behalf of itself and each member of the Baxter Group), and
any other Holder agrees by acquisition of such Registrable Securities, that,
upon receipt of any written notice from Baxalta of the occurrence of any event
of the kind described in Section 2.03(a)(iv) such Holder will forthwith
discontinue Sale of Registrable Securities pursuant to such Registration
Statement until such Holder’s receipt of the copies of the supplemented or
amended Prospectus contemplated by Section 2.03(a)(iv), or until such Holder is
advised in writing by Baxalta that the use of the Prospectus may be resumed, and
if so directed by Baxalta, such Holder will deliver to Baxalta, at Baxalta’s
expense, all copies of the Prospectus covering such Registrable Securities
current at the time of receipt of such notice. In the event Baxalta shall give
any such notice, the period during which the applicable Registration Statement
is required to be maintained effective shall be extended by the number of days
during the period from and including the date of the giving of such notice
through the date when each seller of Registrable Securities covered by such
Registration Statement either receives the copies of the supplemented or amended
Prospectus contemplated by Section 2.03(a)(iv) or is advised in writing by
Baxalta that the use of the Prospectus may be resumed.

Section 2.04 Underwritten Offerings or Exchange Offers.

(a) If requested by the managing underwriter(s) for any Underwritten Offering or
dealer manager(s) for any Exchange Offer that is requested by Holders pursuant
to a Demand Registration under Section 2.01, Baxalta shall enter into an
underwriting agreement or dealer manager agreement, as applicable, with such
underwriter(s) or dealer manager(s) for such offering, such agreement to be
reasonably satisfactory in substance and form to Baxalta and the underwriter(s)
or dealer manager(s) and, if Baxter Group is a participating Holder, to Baxter
Group. Such agreement shall contain such representations and warranties by
Baxalta and such other terms as are generally prevailing in agreements of that
type. Each Holder with Registrable Securities to be included in any Underwritten
Offering or Exchange Offer by such underwriter(s) or dealer manager(s) shall
enter into such underwriting agreement or dealer manager agreement at the
request of Baxalta, which agreement shall contain such reasonable
representations and warranties by the Holder and such other reasonable terms as
are generally prevailing in agreements of that type.

(b) In the event of a Baxalta Public Sale involving an offering of Common Stock
or other equity securities of Baxalta in an Underwritten Offering (whether in a
Demand Registration or a Piggyback Registration, whether or not the Holders
participate therein), the Holders hereby agree, and, in the event of a Baxalta
Public Sale of Common Stock or other equity securities of Baxalta in an
Underwritten Offering or an Exchange Offer, Baxalta shall agree, and it shall
cause its executive officers and directors to agree, if requested by the
managing underwriter or underwriters in such Underwritten Offering or by the
Holder or the dealer manager or dealer managers, in an Exchange Offer, not to
effect any Sale or distribution (including any offer to Sell, contract to Sell,
short Sale or any option to purchase) of any securities (except, in each case,
as part of the applicable Registration, if permitted hereunder) that are of the
same type as those being Registered in connection with such public offering and
Sale, or any securities convertible into or exchangeable or exercisable for such
securities, during the period beginning five days before, and ending 90 days (or
such lesser period as may be permitted by Baxalta or the participating
Holder(s), as applicable, or such managing underwriter or underwriters) after,
the effective date of the Registration Statement filed in connection with such
Registration (or, if later, the date of the Prospectus), to the extent timely
notified in writing by such selling Person or the managing underwriter or
underwriters or dealer manager or dealer managers. The participating Holders and
Baxalta, as applicable, also agree to execute an

 

-18-



--------------------------------------------------------------------------------

agreement evidencing the restrictions in this Section 2.04(b) in customary form,
which form is reasonably satisfactory to Baxalta or the participating Holder(s),
as applicable, and the underwriter(s) or dealer manager(s), as applicable;
provided that such restrictions may be included in the underwriting agreement or
dealer manager agreement, if applicable. Baxalta may impose stop-transfer
instructions with respect to the securities subject to the foregoing restriction
until the end of the required stand-off period.

(c) No Holder may participate in any Underwritten Offering or Exchange Offer
hereunder unless such Holder (i) agrees to Sell such Holder’s securities on the
basis provided in any underwriting arrangements or dealer manager agreements
approved by Baxalta or other Persons entitled to approve such arrangements and
(ii) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements, dealer manager agreements and other documents
reasonably required under the terms of such underwriting arrangements or dealer
manager agreements or this Agreement.

Section 2.05 Registration Rights Agreement with Participating Banks.

If one or more members of the Baxter Group decides to engage in a Private
Exchange with one or more Participating Banks, Baxalta shall enter into a
registration rights agreement with the Participating Banks in connection with
such Private Exchange on terms and conditions consistent with this Agreement
(other than the voting provisions contained in Article III hereof) and
reasonably satisfactory to Baxalta and the Baxter Group.

Section 2.06 Registration Expenses Paid by Baxalta.

In the case of any Registration of Registrable Securities required pursuant to
this Agreement, Baxalta shall pay all Registration Expenses regardless of
whether the Registration Statement becomes effective; provided, however, that
Baxalta shall not be required to pay for any expenses of any Registration begun
pursuant to Section 2.01 if the Demand Registration request is subsequently
withdrawn at the request of the Holders of a majority of the Registrable
Securities to be Registered (in which case all participating Holders shall bear
such expenses), unless the Holders of a majority of the Registrable Securities
agree to forfeit their right to one Demand Registration to which they have the
right pursuant to Section 2.01(b).

Section 2.07 Indemnification.

(a) Baxalta agrees to indemnify and hold harmless, to the full extent permitted
by law, each Holder whose shares are included in a Registration Statement, such
Holder’s Affiliates and their respective officers, directors, agents, advisors,
employees and each Person, if any, who controls (within the meaning of the
Securities Act or the Exchange Act) such Holder, from and against any and all
losses, claims, damages, liabilities (or actions or proceedings in respect
thereof, whether or not such indemnified party is a party thereto) and expenses,
joint or several (including reasonable costs of investigation and legal
expenses) (each, a “Loss” and collectively “Losses”) arising out of or based
upon (i) any untrue or alleged untrue statement of a material fact contained in
any Registration Statement under which the offering and Sale of such Registrable
Securities was Registered under the Securities Act (including any final or
preliminary Prospectus contained therein or any amendment thereof or supplement
thereto or any

 

-19-



--------------------------------------------------------------------------------

documents incorporated by reference therein), or any such statement made in any
free writing prospectus (as defined in Rule 405 under the Securities Act) that
Baxalta has filed or is required to file pursuant to Rule 433(d) of the
Securities Act or any Ancillary Filing, (ii) any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in the case of a Prospectus, preliminary Prospectus or
free writing prospectus, in light of the circumstances under which they were
made) not misleading; provided, that with respect to any untrue statement or
omission or alleged untrue statement or omission made in any Prospectus, the
indemnity agreement contained in this paragraph shall not apply to the extent
that any such liability or Loss results from or arises out of (A) the fact that
a current copy of the Prospectus was not sent or given to the Person asserting
any such liability at or prior to the written confirmation of the Sale of the
Registrable Securities concerned to such Person if it is determined by a court
of competent jurisdiction in a final and non-appealable judgment that Baxalta
has provided such Prospectus and it was the responsibility of such Holder or its
agents to provide such Person with a current copy of the Prospectus and such
current copy of the Prospectus would have cured the defect giving rise to such
liability, (B) the use of any Prospectus by or on behalf of any Holder after
Baxalta has notified such Person (x) that such Prospectus contains an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, (y) that a stop order
has been issued by the SEC with respect to a Registration Statement or (z) that
a Disadvantageous Condition exists, or (C) information furnished in writing by
such Holder or on such Holder’s behalf, in either case expressly for use in such
Registration Statement, Prospectus, free writing prospectus or Ancillary Filing
relating to such Holder’s Registrable Securities. This indemnity shall be in
addition to any liability Baxalta may otherwise have, including under the
Separation and Distribution Agreement. Such indemnity shall remain in full force
and effect regardless of any investigation made by or on behalf of such Holder
or any indemnified party and shall survive the Sale of such securities by such
Holder.

(b) Each participating Holder whose Registrable Securities are included in a
Registration Statement agrees (severally and not jointly) to indemnify and hold
harmless, to the full extent permitted by law, Baxalta, its directors, officers,
agents, advisors, employees and each Person, if any, who controls (within the
meaning of the Securities Act and the Exchange Act) Baxalta from and against any
and all Losses (i) arising out of or based upon information furnished in writing
by such Holder or on such Holder’s behalf, in either case expressly for use in a
Registration Statement, Prospectus, free writing prospectus or Ancillary Filing
relating to such Holder’s Registrable Securities or (ii) resulting from (A) the
fact that a current copy of the Prospectus was not sent or given to the Person
asserting any such liability at or prior to the written confirmation of the Sale
of the Registrable Securities concerned to such Person if it is determined by a
court of competent jurisdiction in a final and non-appealable judgment that it
was the responsibility of such Holder or its agent to provide such Person with a
current copy of the Prospectus and such current copy of the Prospectus would
have cured the defect giving rise to such liability, or (B) the use of any
Prospectus by or on behalf of any Holder after Baxalta has notified such Person
(x) that such Prospectus contains an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, (y) that a stop order has been issued by the SEC with
respect to a Registration Statement or (z) that a Disadvantageous Condition
exists. This indemnity shall be in addition to any liability the

 

-20-



--------------------------------------------------------------------------------

participating Holder may otherwise have, including under the Separation and
Distribution Agreement. In no event shall the liability of any participating
Holder hereunder be greater in amount than the dollar amount of the net proceeds
received by such holder under the Sale of the Registrable Securities giving rise
to such indemnification obligation. Such indemnity shall remain in full force
and effect regardless of any investigation made by or on behalf of Baxalta or
any indemnified party.

(c) Any claim or action with respect to which a party (an “Indemnifying Party”)
may be obligated to provide indemnification to any Person entitled to
indemnification hereunder (an “Indemnitee”) shall be subject to the procedures
for indemnification set forth in Article IV of the Separation and Distribution
Agreement.

(d) If for any reason the indemnification provided for in Section 2.07(a) or
Section 2.07(b) is unavailable to an Indemnitee or insufficient to hold it
harmless as contemplated by Section 2.07(a) or Section 2.07(b), then the
Indemnifying Party shall contribute to the amount paid or payable by the
Indemnitee as a result of such Loss in such proportion as is appropriate to
reflect the relative fault of the Indemnifying Party on the one hand and the
Indemnitee on the other hand. The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Indemnifying Party or the Indemnitee and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such untrue statement or omission. For the avoidance of
doubt, the establishment of such relative fault, and any disagreements or
disputes relating thereto, shall be subject to Section 4.03. Notwithstanding
anything in this Section 2.07(d) to the contrary, no Indemnifying Party (other
than Baxalta) shall be required pursuant to this Section 2.07(d) to contribute
any amount in excess of the amount by which the net proceeds received by such
Indemnifying Party from the Sale of Registrable Securities in the offering to
which the Losses of the Indemnitees relate (before deducting expenses, if any)
exceeds the amount of any damages which such Indemnifying Party has otherwise
been required to pay by reason of such untrue statement or omission. The parties
hereto agree that it would not be just and equitable if contribution pursuant to
this Section 2.07(d) were determined by pro rata allocation or by any other
method of allocation that does not take account of the equitable considerations
referred to in this Section 2.07(d). No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. The amount paid or payable by an Indemnitee
hereunder shall be deemed to include, for purposes of this Section 2.07(d), any
legal or other expenses reasonably incurred by such Indemnitee in connection
with investigating, preparing to defend or defending against or appearing as a
third party witness in respect of, or otherwise incurred in connection with, any
such loss, claim, damage, expense, liability, action, investigation or
proceeding. If indemnification is available under this Section 2.07, the
Indemnifying Parties shall indemnify each Indemnitee to the full extent provided
in Section 2.07(a) and Section 2.07(b) without regard to the relative fault of
said Indemnifying Parties or Indemnitee. Any Holders’ obligations to contribute
pursuant to this Section 2.07(d) are several and not joint.

 

-21-



--------------------------------------------------------------------------------

Section 2.08 Reporting Requirements; Rule 144.

Until the earlier of (a) the expiration or termination of this Agreement in
accordance with its terms and (b) the date upon which the Baxter Group ceases to
own any Registrable Securities, Baxalta shall use its commercially reasonable
efforts to be and remain in compliance with the periodic filing requirements
imposed under the SEC’s rules and regulations, including the Exchange Act, and
any other applicable laws or rules, and thereafter shall timely file such
information, documents and reports as the SEC may require or prescribe under
Sections 13, 14 and 15(d), as applicable, of the Exchange Act so that Baxalta
will qualify for registration on Form S-3 and to enable the Baxter Group to Sell
Registrable Securities without registration under the Securities Act consistent
with the exemptions from registration under the Securities Act provided by
(i) Rule 144 or Regulation S under the Securities Act, as amended from time to
time, or (ii) any similar SEC rule or regulation then in effect. From and after
the date hereof through the earlier of the expiration or termination of this
Agreement in accordance with its terms and the date upon which the Baxter Group
ceases to own any Registrable Securities, Baxalta shall forthwith upon request
furnish any Holder (x) a written statement by Baxalta as to whether it has
complied with such requirements and, if not, the specifics thereof, (y) a copy
of the most recent annual or quarterly report of Baxalta and (z) such other
reports and documents filed by Baxalta with the SEC as such Holder may
reasonably request in availing itself of an exemption for the offering and Sale
of Registrable Securities without registration under the Securities Act.

Section 2.09 Registration Rights Covenant.

Baxalta covenants that it will not, and it will cause the members of the Baxalta
Group not to, grant any right of registration under the Securities Act relating
to any of its shares of Common Stock or other securities to any Person other
than pursuant to this Agreement, unless the rights so granted to another Person
do not limit or restrict the right of the Holder(s) hereunder.

ARTICLE III

Voting Restrictions

Section 3.01 Voting of Baxalta Common Stock.

(a) From the date of this Agreement and until the date that the Baxter Group
ceases to own any Retained Shares, Baxter shall, and shall cause each member of
the Baxter Group to (in each case, to the extent that they own any Retained
Shares), be present, in person or by proxy, at each and every Baxalta
shareholder meeting, and otherwise to cause all Retained Shares owned by them to
be counted as present for purposes of establishing a quorum at any such meeting,
and to vote or consent on any matter (including waivers of contractual or
statutory rights), or cause to be voted or consented on any such matter, all
such Retained Shares in proportion to the votes cast by the other holders of
Common Stock on such matter.

(b) From the date of this Agreement and until the date that the Baxter Group
ceases to own any Retained Shares, Baxter hereby grants, and shall cause each
member of the Baxter Group (in each case, to the extent that they own any
Retained Shares) to grant, an irrevocable proxy, which shall be deemed coupled
with an interest sufficient in law to support an irrevocable proxy to Baxalta or
its designees, to vote, with respect to any matter (including waivers of

 

-22-



--------------------------------------------------------------------------------

contractual or statutory rights), all Retained Shares owned by them, in
proportion to the votes cast by the other holders of Common Stock on such
matter; provided that (i) such proxy shall automatically be revoked as to a
particular Retained Share upon any Sale of such Retained Share from a member of
the Baxter Group to a Person other than a member of the Baxter Group and
(ii) nothing in this Section 3.01(b) shall limit or prohibit any such Sale.

(c) Baxter acknowledges and agrees (on behalf of itself and each member of the
Baxter Group) that Baxalta will be irreparably damaged in the event any of the
provisions of this Article III are not performed by Baxter in accordance with
their terms or are otherwise breached. Accordingly, it is agreed that Baxalta
shall be entitled to an injunction to prevent breaches of this Article III and
to specific enforcement of the provisions of this Article III in any action
instituted in any court of the United States or any state having subject matter
jurisdiction over such action.

ARTICLE IV

Miscellaneous

Section 4.01 Term.

This Agreement shall terminate upon the earlier of (a) five years after the
Distribution Date, (b) the time at which all Registrable Securities are held by
Persons other than Holders and (c) the time at which all Registrable Securities
have been Sold in accordance with one or more Registration Statements; provided,
that the provisions of Section 2.06 and Section 2.07 and this Article IV shall
survive any such termination.

Section 4.02 Counterparts; Entire Agreement; Corporate Power.

(a) This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by each party and delivered to each
other party.

(b) This Agreement and the exhibit hereto contain the entire agreement between
the parties with respect to the subject matter hereof, supersedes all previous
agreements, negotiations, discussions, writings, understandings, commitments and
conversations with respect to such subject matter and there are no agreements or
understandings between the parties with respect to such subject matter other
than those set forth or referred to herein.

(c) Baxter represents on behalf of itself and each other member of the Baxter
Group, and Baxalta represents on behalf of itself and each other member of the
Baxalta Group, as follows: (i) each such Person has the requisite corporate or
other power and authority and has taken all corporate or other action necessary
in order to execute, deliver and perform this Agreement and to consummate the
transactions contemplated hereby, and (ii) this Agreement has been duly executed
and delivered by it and constitutes a valid and binding agreement of it
enforceable in accordance with the terms hereof.

(d) Each party hereto acknowledges that it and each other party hereto may
execute this Agreement by facsimile, stamp or mechanical signature. Each party
hereto expressly adopts and confirms each such facsimile, stamp or mechanical
signature made in its respective name as

 

-23-



--------------------------------------------------------------------------------

if it were a manual signature, agrees that it shall not assert that any such
signature is not adequate to bind such party to the same extent as if it were
signed manually and agrees that at the reasonable request of any other party
hereto at any time it shall as promptly as reasonably practicable cause this
Agreement to be manually executed (any such execution to be as of the date of
the initial date thereof).

Section 4.03 Disputes.

(a) Any dispute, controversy or claim arising out of or relating to this
Agreement, including the validity, interpretation, breach or termination hereof
(a “Dispute”), shall be resolved in accordance with the procedures set forth in
Article VII of the Separation and Distribution Agreement, which shall be the
sole and exclusive procedures for the resolution of any such Dispute unless
otherwise specified in this Agreement or in Article VII of the Separation and
Distribution Agreement; provided that the initial discussions and negotiations
with respect to any such Dispute shall occur at the Transition Committee (as
defined in the Separation and Distribution Agreement) without the requirement
for the preceding steps described in Article VII of the Separation and
Distribution Agreement.

(b) This Agreement (and any claims or disputes arising out of or related hereto
or to the transactions contemplated hereby or to the inducement of any party to
enter herein, whether for breach of contract, tortious conduct or otherwise and
whether predicated on common law, statute or otherwise) shall be governed by and
construed and interpreted in accordance with the laws of the State of Delaware,
irrespective of the choice of laws principles of the State of Delaware,
including all matters of validity, construction, effect, enforceability,
performance and remedies.

(c) THE PARTIES EXPRESSLY WAIVE AND FOREGO ANY RIGHT TO TRIAL BY JURY.

Section 4.04 Amendment.

No provisions of this Agreement shall be deemed waived, amended, supplemented or
modified by any party, unless such waiver, amendment, supplement or modification
is in writing and signed by the authorized representative of Baxalta, if such
waiver, amendment, supplement or modification is sought to be enforced against
Baxalta, or the Holders of a majority of the Registrable Securities, if such
waiver, amendment, supplement or modification is sought to be enforced against a
Holder.

Section 4.05 Waiver of Default.

Waiver by any party of any default by the other party of any provision of this
Agreement shall not be deemed a waiver by the waiving party of any subsequent or
other default, nor shall it prejudice the rights of such party. No failure or
delay by any party in exercising any right, power or privilege under this
Agreement shall operate as a waiver thereof nor shall a single or partial
exercise thereof prejudice any other or further exercise thereof or the exercise
of any other right, power or privilege.

 

-24-



--------------------------------------------------------------------------------

Section 4.06 Successors, Assigns and Transferees.

(a) This Agreement and all provisions hereof shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. Baxalta may assign this Agreement to any member of the Baxalta Group or
at any time in connection with a sale or acquisition of Baxalta, whether by
merger, consolidation, sale of all or substantially all of Baxalta’s assets, or
similar transaction, without the consent of the Holders; provided, that the
successor or acquiring Person agrees in writing to assume all of Baxalta’s
rights and obligations under this Agreement. Baxter may assign this Agreement to
any member of the Baxter Group or at any time in connection with a sale or
acquisition of Baxter, whether by merger, consolidation, sale of all or
substantially all of Baxter’s assets, or similar transaction, without the
consent of Baxalta.

(b) In connection with the Sale of Registrable Securities, Baxter may assign its
Registration-related rights and obligations under this Agreement relating to
such Registrable Securities to the following transferees in such Sale: (i) a
member of the Baxter Group to which Registrable Securities are Sold, (ii) one or
more Participating Banks to which Registrable Securities are Sold, (iii) the
Baxter International Inc. and Subsidiaries Pension Plan or any other defined
benefit plan of which Baxter is the sponsor to which Registrable Securities are
Sold, (iv) any other transferee to which Registrable Securities are Sold, if
Baxalta provides prior written consent to the transfer of such
Registration-related rights and obligations along with the Sale of Registrable
Securities or (v) any other transferee to which Registrable Securities are Sold,
unless such Sale consists of Registrable Securities representing less than 1% of
Baxalta’s then-issued and outstanding securities of the same class as the
Registrable Securities and such Registrable Securities are eligible for Sale
pursuant to an exemption from the registration and prospectus delivery
requirements of the Securities Act under Section 4(a) thereof (including
transactions pursuant to Rule 144); provided, that in the case of clauses (i),
(ii), (iii), (iv) or (v), (x) Baxalta is given written notice prior to or at the
time of such Sale stating the name and address of the transferee and identifying
the securities with respect to which the Registration-related rights and
obligations are being Sold and (y) the transferee executes a counterpart in the
form attached hereto as Exhibit A and delivers the same to Baxalta (any such
transferee in such Sale, a “Transferee”). In connection with the Sale of
Registrable Securities, a Transferee or Subsequent Transferee (as defined below)
may assign its Registration-related rights and obligations under this Agreement
relating to such Registrable Securities to the following subsequent transferees:
(A) an Affiliate of such Transferee to which Registrable Securities are Sold,
(B) any subsequent transferee to which Registrable Securities are Sold, if
Baxalta provides prior written consent to the transfer of such
Registration-related rights and obligations along with the Sale of Registrable
Securities or (C) any other subsequent transferee to which Registrable
Securities are Sold, unless such Sale consists of Registrable Securities
representing less than 1% of Baxalta’s then-issued and outstanding securities of
the same class as the Registrable Securities and such Registrable Securities are
eligible for Sale pursuant to an exemption from the registration and prospectus
delivery requirements of the Securities Act under Section 4(a) thereof
(including transactions pursuant to Rule 144); provided, that in the case of
clauses (A), (B) or (C), (x) Baxalta is given written notice prior to or at the
time of such Sale stating the name and address of the subsequent transferee and
identifying the securities with respect to which the Registration-related rights
and obligations are being assigned and (y) the subsequent transferee executes a
counterpart in the form attached hereto as Exhibit A and delivers the same to
Baxalta (any such subsequent transferee, a “Subsequent Transferee”).

 

-25-



--------------------------------------------------------------------------------

Section 4.07 Further Assurances.

In addition to the actions specifically provided for elsewhere in this
Agreement, each of the parties hereto shall use its commercially reasonable
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, all things reasonably necessary, proper or advisable on its part under
applicable laws, regulations and agreements, to consummate and make effective
the transactions contemplated by this Agreement.

Section 4.08 Performance.

Baxter shall cause to be performed, and hereby guarantees the performance of,
all actions, agreements and obligations set forth in this Agreement to be
performed by any member of the Baxter Group. Baxalta shall cause to be
performed, and hereby guarantees the performance of, all actions, agreements and
obligations set forth in this Agreement to be performed by any member of the
Baxalta Group. Each party (including its permitted successors and assigns)
further agrees that it shall (a) give timely notice of the terms, conditions and
continuing obligations contained in this Section 4.08 to all of the other
members of its Group and (b) cause all of the other members of its Group not to
take, or omit to take, any action which action or omission would violate or
cause such party to violate this Agreement.

Section 4.09 Notices.

All notices, requests, claims, demands or other communications under this
Agreement shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by overnight
courier service, by e-mail (followed by delivery of an original via overnight
courier service) or by registered or certified mail (postage prepaid, return
receipt requested) to the respective parties at the following addresses (or at
such other address for a party as shall be specified in such communication):

If to Baxter, to:

Baxter International Inc.

One Baxter Parkway

Deerfield, Illinois 60015

Attention: General Counsel

E-mail: general_counsel@baxter.com

If to Baxalta, to:

Baxalta Incorporated

One Baxter Parkway

Deerfield, Illinois 60015

Attention: General Counsel

E-mail: general_counsel@baxter.com

Any party may, by notice to the other party, change the address and contact
person to which any such notices are to be given.

 

-26-



--------------------------------------------------------------------------------

Section 4.10 Severability.

If any provision of this Agreement or the application hereof to any Person or
circumstance is determined by a court of competent jurisdiction to be invalid,
void or unenforceable, the remaining provisions hereof, or the application of
such provision to Persons or circumstances or in jurisdictions other than those
as to which it has been held invalid or unenforceable, shall remain in full
force and effect and shall in no way be affected, impaired or invalidated
thereby. Upon such determination, the parties shall negotiate in good faith in
an effort to agree upon such a suitable and equitable provision to effect the
original intent of the parties.

Section 4.11 No Reliance on Other Party.

The parties hereto represent to each other that this Agreement is entered into
with full consideration of any and all rights which the parties hereto may have.
The parties hereto have relied upon their own knowledge and judgment and have
conducted such investigations they and their in-house counsel have deemed
appropriate regarding this Agreement and their rights in connection with this
Agreement. The parties hereto are not relying upon any representations or
statements made by any other party, or any such other party’s employees, agents,
representatives or attorneys, regarding this Agreement, except to the extent
such representations are expressly set forth or incorporated in this Agreement.
The parties hereto are not relying upon a legal duty, if one exists, on the part
of any other party (or any such other party’s employees, agents, representatives
or attorneys) to disclose any information in connection with the execution of
this Agreement or its preparation, it being expressly understood that no party
hereto shall ever assert any failure to disclose information on the part of any
other party as a ground for challenging this Agreement or any provision hereof.

Section 4.12 Registrations, Exchanges. etc.

Notwithstanding anything to the contrary that may be contained in this
Agreement, the provisions of this Agreement shall apply to the full extent set
forth herein with respect to (a) any shares of Common Stock, now or hereafter
authorized to be issued, (b) any and all securities of Baxalta into which the
shares of Common Stock are converted, exchanged or substituted in any
recapitalization or other capital reorganization by Baxalta and (c) any and all
securities of any kind whatsoever of Baxalta or any successor or permitted
assign of Baxalta (whether by merger, consolidation, sale of assets or
otherwise) which may be issued on or after the date hereof in respect of, in
conversion of, in exchange for or in substitution of, the shares of Common
Stock, and shall be appropriately adjusted for any stock dividends, or other
distributions, stock splits or reverse stock splits, combinations,
recapitalizations, mergers, consolidations, exchange offers or other
reorganizations occurring after the date hereof.

Section 4.13 Mutual Drafting.

This Agreement shall be deemed to be the joint work product of the parties, and
any rule of construction that a document shall be interpreted or construed
against a drafter of such document shall not be applicable.

[The remainder of this page has been left blank intentionally.]

 

-27-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their authorized representatives as of the date first above written.

 

BAXTER INTERNATIONAL INC. By: /s/ James K. Saccaro Name: James K. Saccaro Title:
Corporate Vice President BAXALTA INCORPORATED By: /s/ Robert J. Hombach Name:
Robert J. Hombach Title: Corporate Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

Exhibit A

Form of

Agreement to be Bound

THIS INSTRUMENT forms part of the Shareholder’s and Registration Rights
Agreement (the “Agreement”), dated as of June 30, 2015, by and between Baxter
International Inc., a Delaware corporation (“Baxter”), and Baxalta Incorporated,
a Delaware corporation. The undersigned hereby acknowledges having received a
copy of the Agreement and having read the Agreement in its entirety, and for
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound, hereby agrees that the terms
and conditions of the Agreement binding upon and inuring to the benefit of
Baxter shall be binding upon and inure to the benefit of the undersigned and its
successors and permitted assigns as if it were an original party to the
Agreement.

IN WITNESS WHEREOF, the undersigned has executed this instrument on this     
day of             , 20    .

 

(Signature of transferee)  

 

Print name